Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Rober et al. (WO 2018/057980) discloses a haptic system in which the controller may receive various uncontrolled signals generated from internal and external sensors ([0057]), VR controller may generate modified virtual content according to the various inputs and provide the VR content as output to the devices for display ([0059]). Levesque et al. (US 2018/0039302) discloses determining a haptic effect based at least in part a characteristic (e.g., a virtual size, width, length, color texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object ([0050]).
Rober et al. and Levesque et al. Do not explicitly teach
determine a real-world environment haptic effect uncontrolled by a user based on one or more of the one or more sensor signals; 
determine a proper haptic effect for a virtual object based on a characteristic of the virtual object; and
determine a modified haptic effect based on the proper haptic effect and the real-world environmental haptic effect.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        November 30, 2021